Citation Nr: 0806231	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  06-06 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Whether there is clear and unmistakable error with a May 31, 
1978, decision that failed to grant service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1974 to August 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision by the RO which denied 
that there was clear and unmistakable error with the May 31, 
1978 decision denying service connection for schizophrenia.

The veteran testified at a video conference hearing held 
during January 2008 at the RO before the undersigned Board 
member sitting in Washington, D.C.

There was another issue associated with this appeal, that of 
entitlement for an earlier effective date than April 2, 1992, 
for the award of a 100 percent disability rating for service 
connected schizophrenia.  However, although the veteran filed 
a timely notice of disagreement, and the RO did issue a 
statement of the case, he did not file a substantive appeal 
(VA Form 9) relating to that issue.  


FINDING OF FACT

The appellant's allegations of error in a May 31, 1978, 
rating decision that denied service connection for 
schizophrenia amount to no more than general allegations of 
disagreement with how the RO evaluated the facts before it.


CONCLUSION OF LAW

The claim that the May 31, 1978, decision was clearly and 
unmistakably erroneous for denying service connection for 
schizophrenia is not valid.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. §§ 3.104, 3.105(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that given the parameters of the law 
surrounding CUE claims, the duties to notify and assist 
imposed by the VCAA are not applicable where CUE is claimed 
in a previous RO decision.  See Parker v. Principi, 15 Vet. 
App. 407 (2002).

II.  The Merits of the Veteran's Claim

The veteran was discharged from active service in August 
1976.  By a May 31, 1978 decision, the RO denied service 
connection for an acquired psychiatric disorder.  By an April 
1982 decision, the RO continued its denial of service 
connection.  The veteran's representative claimed CUE with 
the April 1982 decision, but by a January 5,198(8), decision, 
the RO found no CUE with the April 1982 decision.

Instead of appealing the January 1988 decision to the Board, 
by a January 1989 letter the veteran's representative 
requested review and intervention by VA's Central Office 
(VACO), alleging CUE with the April (should be May) 1978, 
April 1982, and January 198(8) decisions for denying service 
connection for schizophrenia.  In a March 1989 letter to the 
RO, with a copy sent to the veteran's representative, VACO 
advised that it concurred with the RO's decision in January 
1988 that there was no clear and unmistakable error in the 
prior April 1982 decision; that service connection for 
schizophrenia should be established for schizophrenia based 
on difference of opinion (38 C.F.R. § 3.105(b) (1988); and 
that the effective date should be January 7, 1989, the date 
administrative review was requested.  Therefore, by a June 
1989 decision, the RO grated service connection for 
schizophrenia with a 10 percent disability rating, effective 
from January 7, 1989.  

Pursuant to a claim for increased rating, by an October 1992 
rating decision, the RO granted a 50 percent disability 
rating for the veteran's service-connected schizophrenia, 
effective from April 2, 1992.  He appealed that decision to 
the Board, which by an April 1997 action, remanded the case 
for obtaining a current psychiatric examination of the 
veteran.  Based on the new report of examination, in a 
February 1998 decision, the RO granted a 100 percent 
disability rating, effective from April 2, 1992.  

In January 2005, the veteran's representative filed the 
present claim of clear and unmistakable error with the May 
31, 1978, decision by the RO, which denied service connection 
for schizophrenia.  He contended that evidence was available 
at that time to establish service connection, supported by 
the fact that the veteran was subsequently service connected 
by the June 1989 RO decision.  By a March 2005 decision, the 
RO found that there was no CUE with the May 1978 decision.  
The veteran appealed the March 2005 decision, and the case is 
now before the Board for consideration on appeal.  

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 C.F.R. § 3.105 (2007).  To establish a valid CUE 
claim, a claimant must show either that the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).   The claimant must assert more than a 
mere disagreement as to how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).
If a claimant wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is 
not the type of error that, if true, would be CUE on its 
face, if the claimant is only asserting disagreement with how 
the RO evaluated the facts before it, if the claimant has 
only alleged a failure on the part of VA to fulfill its duty 
to assist, or if the claimant has not expressed with 
specificity how the application of cited laws and regulations 
would dictate a "manifestly different" result, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or lack of entitlement 
under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

Looking to the facts of the present case, in his January 2005 
claim of CUE with the May 1978 decision, the veteran's 
representative contended, with no specificity, that evidence 
was available at the time to establish service connection, as 
supported by the fact that service connection was 
subsequently awarded by an RO rating decision in June 1989.  
At the January 2008 hearing, the veteran's representative 
contended that the veteran's disability had not changed since 
he was discharged in August 1976; that there was evidence to 
indicate that at some time prior to April 1992 there was 
evidence to show that the veteran was totally disabled, and 
that the veteran should have an earlier effective date for 
the award of a 100 percent disability rating.  He referenced 
a May 1983 Board decision which denied a non-service 
connected pension, and a November 1984 letter from the 
Southwest Mental Health Center indicating, in part, that the 
veteran's case at the Center had been opened during 1978; 
that the veteran was diagnosed as having manic episodes; and 
that he still experienced recurring states of loose 
association, auditory hallucinations, flight of ideas, and 
periodic paranoid ideation.  The veteran testified that he 
had not been able to work because of his mental disability 
since 1977 or 1978.  

Review of the record reveals that, in April 1978, a VA 
psychiatrist diagnosed the veteran with schizophrenia, 
paranoid type, in good partial remission.  There was also 
evidence that the veteran had been hospitalized with a 
diagnosis of paranoid schizophrenia at the Hines VAMC from 
August 26, 1977 to September 29, 1977.  In its May 1978 
decision, the RO denied service connection for schizophrenia 
because there was no record of treatment in service, and he 
was first treated on August 26, 1977, more than one year 
after his discharge from service on August 18, 1976.  He was 
also denied a non-service connected pension because he did 
not meet the minimal schedular requirements (for non-service 
connection pension purposes, he was accorded a 30 percent 
disability rating for schizophrenia).  The RO noted in its 
decision, in pertinent part, that the evidence showed that 
the veteran experienced bizarre thought content that included 
delusions and auditory hallucinations.

At the January 2008 hearing, the veteran's representative 
also contended that VACO, in recommending a grant of service 
connection based on a difference of opinion, made no decision 
relating to his claim of CUE on behalf of the veteran.  That 
statement is not correct.  In its January 1988 decision, the 
RO found no CUE with its April 1992 decision in which it 
continued the denial of service connection which had been 
first denied in May 1978.  In its March 1989 advisory letter, 
which was copied to the veteran's representative, VACO said 
it concurred with the RO's prior decision in January 1988 
that there was no clear and unmistakable error in the prior 
April 1982 decision (which was based on the May 1978 decision 
and continued the May 1978 denial of service connection), but 
that service connection should be established based on a 
difference of opinion.  

In conclusion, the Board finds that the requirements for a 
valid claim of CUE have not been satisfied concerning any 
alleged error in the May 31, 1978, rating decision. Based on 
the foregoing analysis, the RO was aware of similar facts 
concerning the veteran's mental illness as were presented in 
1984 and later.  The Board finds that the contentions of the 
veteran and his representative merely relate to disagreement 
with how the RO weighed and evaluated the facts before it.  
The appellant has not provided reasons as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that but for an alleged error, the result 
of the RO's May 31, 1978, rating decision would have been 
manifestly different.  In order to raise a valid claim of 
CUE, the claimant needs to provide specific reasons as to why 
any alleged error was outcome-determinative.  See Fugo, 
supra.

Therefore, the Board finds that the appellant has not made a 
valid CUE claim with respect to the May 31, 1978, rating 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  The 
claim must therefore be dismissed without prejudice to re-
filing.


ORDER

The claim that the May 1978 decision was clearly and 
unmistakably erroneous for denying service connection for 
schizophrenia is dismissed without prejudice to re-filing.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


